Exhibit 10.19(i)

TECHNOLOGY LICENSE AGREEMENT

THIS AGREEMENT is made and effective as of the 21st day of July, 2005

BETWEEN:

THE UNIVERSITY OF TORONTO INNOVATIONS FOUNDATION, a corporation without share
capital incorporated under the laws of the Province of Ontario whose full post
office address is Suite 200, 243 College Street, Toronto, Ontario M5T 1 R5,
Canada

(hereinafter “UTIF”)

- and-

PROTAGENIC THERAPEUTICS, INC., a corporation incorporated under the laws of
Delaware and having a principal place of business at 4264 Corte Favor, San
Diego, California 92130 U.S.A.

(hereinafter “Licensee”)

WHEREAS David Lovejoy, Dalia Barsyte, Susan Rotzinger and Bradley Chewpoy
(hereinafter “Owners”), while employed by the University (as hereinafter
defined), made an invention titled “Teneurin C-Terminal Associated Peptides
(TCAP) and Methods and Uses Thereof” and certain improvements thereto
(hereinafter “Invention”);

WHEREAS David Lovejoy, while employed by the University, also made an invention
titled “Selected Targeting of Residue Motifs (STORM): A Novel Algorithmic Method
to Predict Bioactive Peptides in Genome Databases”, (hereinafter “STORM”);

WHEREAS by an Assignment of Rights from the University dated December 12, 2001
and an Assignment of Rights from the University dated July 4, 2003, the
University assigned its entire right, title and interest in the Invention to
Owners on terms and conditions set out therein;

WHEREAS by an Assignment of Rights from the University dated December 15, 2004,
the University assigned its entire right, title and interest in STORM to David
Lovejoy on terms and conditions set out therein;

WHEREAS by a Technology Owners’ Agreement dated March 8, 2002 as amended
January 30, 2004, April 28, 2005 and July 20, 2005, the Owners retained UTIF as
their agent for the exploitation of the Invention, including the patenting and
licensing thereof;

 

Page 1 of 24



--------------------------------------------------------------------------------

WHEREAS by an Technology Owners’ Agreement dated July 20, 2005, David Lovejoy
retained UTIF as his agent for the exploitation of STORM, including the
patenting and licensing thereof;

WHEREAS UTIF, on behalf of the Owners, has filed patent applications in relation
to the Invention as listed in Schedule A;

WHEREAS Licensee is a company whose purpose is to develop and commercialize
novel drugs;

WHEREAS Licensee wishes to commercialize, develop, manufacture, market,
distribute and sell products which may be developed through the use of a part or
the whole of the Technology, as hereinafter defined, and therefore desires to
obtain a license for the Technology; and

WHEREAS UTIF is willing to grant a license under the terms and conditions set
forth hereinafter.

NOW THEREFORE in consideration of the premises and the mutual covenants, terms,
conditions and agreements contained herein, and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
hereto agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

In this Agreement, the following terms have the meanings set forth below unless
there is something in the subject matter or context inconsistent therewith:

“Affiliate” shall mean any company or other legal entity controlling, controlled
by or under common control with Licensee. The term “control” means the ability
to direct the management and policies of said entity, whether through ownership
of equity, by contract or otherwise;

“Agreement” means this Technology License Agreement including all attached
schedules, as the same may be supplemented, amended, restated or replaced in
writing from time to time;

“Calendar Quarter” shall mean the period of time ending on
March 31, June 30, September 30 and December 31 of each year;

“Confidential Information” means this Agreement and its terms and conditions,
the Knowhow, and any information, which is non-public, confidential or
proprietary in nature, including, without limitation, business information,
trade secrets, and any information related to the Technology, whether written,
oral or in electronic form, provided that tangible materials are marked as
confidential, and provided that information given orally is identified as
confidential at the time of disclosure, and confirmed as confidential in writing
within fifteen (15) days, but shall not include information that:

 

Page 2 of 24



--------------------------------------------------------------------------------

  (a) is or becomes generally available to the public other than as a result of
any act by a Party to this Agreement;

 

  (b) is rightfully received from a Third Party without similar restriction or
without breach of this Agreement;

 

  (c) a Party is able to demonstrate, in writing, was known to it on a
non-confidential basis; or

 

  (d) was independently developed by a Party without the use of any of the
Confidential Information.

“Effective Date” shall mean the date first shown in this Agreement;

“Field of Use” shall mean all human therapeutic applications;

“First Commercial Sale” means the first sale of a Licensed Product in the
Territory after Regulatory Approval (as hereinafter defined), by Licensee or its
Affiliates (or their sub-licensee(s)) to any Third Party as evidenced by an
invoice or other relevant document to such Third Party. A sale shall not include
Licensed Products delivered solely for research purposes or for clinical trials
or Licensed Products distributed as samples or promotions;

“Improvements” means any and all improvements, variations, updates,
modifications or enhancements to the Technology which are developed under the
terms of a research agreement dated December 14, 2004, as amended May 31, 2005,
between Licensee and the Governing Council of the University of Toronto attached
hereto as Schedule B;

“Intellectual Property Rights” means any and all proprietary rights provided
under, (i) patent law, (ii) copyright law, (iii) trade-mark law, (iv) design
patent or industrial design law, (v) integrated circuit topography or mask work
law, or (vi) any other statutory provision or common law principle applicable to
this Agreement, including trade secret law, which may provide a right in either
ideas, formulae, algorithms, concepts, inventions or know-how generally, or the
expression or use of such ideas, formulae, algorithms, concepts, inventions or
know-how;

“Know-how” means any and all trade secrets, technical expertise, knowledge,
confidential information and know-how, whether patentable or unpatentable
relating to the Patents and/or STORM, whether in written, machine readable,
drawing or oral form, including, without limiting the generality of the
foregoing, all technical information, raw material, data, product
specifications, processes and designs, operating and production data,
calculations, computer programs, instructions and techniques, quality control
and other standards, and drawings relating thereto whether developed by UTIF, an
Owner or the Licensee that exists as of the date of this Agreement;

 

Page 3 of 24



--------------------------------------------------------------------------------

“Licensed Product” means (i) any product derived from STORM; (ii) any product
derived from an Improvement; and/or (iii) any product derived from, or partially
from, at least one claim of the Patents;

“Milestones” refers to the events which the Licensee has agreed to accomplish
within defined periods of time. The Milestones are described in Schedule C of
this Agreement;

“Net Sales” means the gross amount received by Licensee, its Affiliates or
sub-licensees (including, without limitation, the fair market value of any
non-cash consideration received in connection therewith) net of any of the
following charges or expenses that are incurred in connection with the sales,
leases or other transfers of Licensed Products: (i) discounts (including cash
discounts and quantity discounts), chargeback payments and rebates granted to
healthcare organizations or to federal, state or local government (or their
respective agencies, purchasers and reimbursers) or to trade customers;
(ii) credits, rebates or allowances because of damaged goods or returns with
respect to Licensed Products; (iii) freight, postage, shipping and insurance
charges incurred in transporting the Licensed Product(s) to the end customer;
and (iv) taxes, duties or other governmental charges (other than income taxes)
levied on, absorbed or otherwise imposed on sales of Licensed Products;

“Parties” means UTIF and the Licensee collectively, and “Party” means one of
them;

“Patents” means the patent application listed in Schedule A appended hereto and
any patents and patent applications from which such patent application claims
priority, and shall include any divisional, re-examination, renewal, or
continuation applications based on any of the foregoing patents and patent
applications, any patents which may issue on, from or as a result of any of the
foregoing, and any reissue of said patents;

“Phase I End” means approval by the FDA or other applicable regulatory authority
to commence Phase II Clinical Trials of a Licensed Product as such trials are
described in 21 C.F.R. 312.21(b);

“Phase II End” means approval by the FDA or other applicable regulatory
authority to commence Phase III Clinical Trials of a Licensed Product as such
trials are described in 21 C.F.R. 312.21(c);

“Phase III End” means Regulatory Approval of a Licensed Product;

“Prime Rate” for any day means the rate of interest expressed as a rate per
annum that The Royal Bank of Canada establishes at its head office in Toronto as
the reference rate of interest that it will charge on that day for Canadian
dollar demand loans to its customers in Canada and which it at present refers to
as its prime rate;

“Regulatory Approval” means all governmental approvals and authorizations
necessary for the manufacture and commercial sale of the Licensed Product in a
country of the Territory;

 

Page 4 of 24



--------------------------------------------------------------------------------

“Secure” means the terms of financing agreed to as witnessed by a signed private
placement memorandum (PPM) or term sheet and funds in escrow and accessible by
Licensee within thirty (30) days following the execution of the PPM or term
sheet;

“STORM” means the invention titled “Selected Targeting of Residue Motifs: A
Novel Algorithmic Method to Predict Bioactive Peptides in Genome Databases” as
described in the University of Toronto Confidential Invention Disclosure
appended hereto as Schedule D;

“Technology” means the Patents, STORM, Know-how and, subject to Section 4.4
herein, Improvements;

“Territory” means each and every country of the world;

“Third Party” means, in respect of a Party, a person who deals with such Party
at arm’s length, as that term is defined in the Income Tax Act (Canada) on the
date hereof; and

“University” means the University of Toronto.

 

1.2 Captions

Captions or descriptive words at the commencement of the various sections are
inserted for convenience only, and are in no way to be construed as part of this
Agreement or as a limitation upon the scope of the particular section to which
they refer.

 

1.3 Currency

Unless specified otherwise, all statements of or references to dollar amounts in
this Agreement are to lawful money of Canada.

 

1.4 Schedules

The following schedules form part of this Agreement:

 

Schedule A    Patent Applications Schedule B    Research Agreement Schedule C   
Milestones Schedule D    University of Toronto Confidential Invention Disclosure

 

Page 5 of 24



--------------------------------------------------------------------------------

ARTICLE 2

TECHNOLOGY LICENSE

 

2.1 Grant of License for Technology

Subject to the terms and conditions hereinafter set forth, UTIF hereby grants to
Licensee:

 

  (a) an exclusive license, within the Territory and within the Field of Use to
develop, make, have made, use, sell, offer for sale and import Licensed Products
under all Owners’ right, title and interest in the Technology; and

 

  (b) an exclusive right to grant sub-licenses of all rights set out in Article
2.1(a) above provided that Licensee shall have the right to audit the books and
records of each such sub-licensee in the same manner as UTIF as per
Section 3.3(f) hereof. Any such sub-licenses shall be subject to Section 7.2
(b) herein, and Licensee shall notify UTIF of any such sub-license at least
thirty (30) days prior to its execution. Further, Licensee shall promptly
provide UTIF with a copy of each sub-license agreement entered into hereunder.

 

2.2 Reserved Rights

Licensee acknowledges that UTIF, on behalf of the Owners and the University, has
reserved a royalty-free, perpetual irrevocable license to use the Technology and
Improvements for the purpose of research, education and administrative purposes.

 

2.3 Conversion to Non-Exclusive License

In the event that UTIF elects to convert the rights granted under Section 2.1
herein to non-exclusive rights pursuant to Section 3.2(d) herein:

 

  (a) Licensee shall continue to pay all Third Party charges for the filing,
prosecution and maintenance of the Patents pursuant to section 4.3 herein.

 

  (b) The right of Licensee to grant sub-licenses to a Third Party under
subsection 2.1(b) herein shall be subject to the following conditions:

 

  (i) UTIF has not granted such Third Party with a non-exclusive license in
relation to the Technology;

 

  (ii) UTIF is not in discussions/negotiations with such Third Party for a
nonexclusive license in relation to the Technology;

 

  (iii) The prior written approval of UTIF, which approval shall not be
unreasonably withheld; and

 

Page 6 of 24



--------------------------------------------------------------------------------

  (iv) Licensee agrees to pay and shall pay to UTIF a non-refundable fee of five
thousand dollars ($5,000) within ninety (90) days following the effective date
of each sub-license.

 

  (c) Royalties and fees payable to UTIF pursuant to sections 2.3(b)(iv) and
3.l(a) herein shall be first applied to offset all reasonable expenses incurred
by Licensee for filing, prosecuting, securing, and maintaining the Patents
subsequent to the date upon which the exclusive rights under section 2.1 herein
are converted to non-exclusive rights (the “Conversion Date”). For further
clarity, Licensee shall not be entitled to recover such expenses incurred by
Licensee prior to the Conversion Date. After Licensee recovers such expenses,
any remaining royalties and fees shall be remitted to UTIF according to sections
2.3(b)(iv) and 3.1(a) herein.

 

  (d) All of the remaining terms and conditions of this Agreement shall continue
to apply to Licensee.

ARTICLE 3

CONSIDERATION

 

3.1 Royalty

 

  (a) In consideration of the entering into of this Agreement, Licensee,
together with all Affiliates, shall pay a royalty (the “Royalty Payment”) to
UTIF of two and one-half percent (2.5%) of the Net Sales made during the term of
this Agreement.

 

  (b) If Licensee sub-licenses any rights under this Agreement to a Third Party,
the Licensee shall pay UTIF a percentage of the upfront sub-license fees and any
periodic milestone payments, sub-license maintenance fees, sub-license milestone
payments and similar non-royalty payments made by sub-licensees to Licensee on
account of sub-licenses pursuant to this Agreement (the “Upfront Sub-License
Fees”), if any such Upfront Sub-License Fees are paid to Licensee, equal to:

 

  (i) fifty percent (50%) of the Upfront Sub-License Fees, if the sub-license
occurs on or before September 9, 2005;

 

  (ii) twenty-five percent (25%) of the Upfront Sub-License Fees, if the
sub-license occurs after September 9, 2005 but before September 9, 2006; or

 

  (iii) ten percent (10%) of the Upfront Sub-License Fees, if the sub-license
occurs on or after September 9, 2006.

 

  (c) If Licensee sub-licenses any rights under this Agreement to a Third Party,
the Licensee, on behalf of such sub-licensee, shall pay UTIF a royalty equal to
two and one-half percent (2.5%) of the Net Sales in respect of all sales of
Licensed Products made during the term of this Agreement by the sub-licensee
(the “Sub-License Royalty Payment”).

 

Page 7 of 24



--------------------------------------------------------------------------------

  (d) The Upfront Sub-License Fees may include both cash and non-cash
consideration as may be agreed upon between UTIF and Licensee.

 

  (e) If Licensee obtains rights to another royalty bearing technology which is
included in the Licensed Products and the aggregate royalty payable on the
Licensed Products by the Licensee to all parties is greater than five percent
(5%) of Net Sales, then Licensee may reduce the royalty payable to UTIF from two
and one-half percent (2.5%) to one and one-half percent (1.5%) of Net Sales. In
no case will the royalty payable to UTIF be less than one and one-half percent
(1.5%) of Net Sales.

 

3.2 Milestones

 

  (a) In relation to each Licensed Product, Licensee shall use reasonable
commercial efforts to carry out those activities set out in Schedule C:
Milestones hereto.

 

  (b) Upon First Commercial Sale of a Licensed Product, Licensee shall be deemed
to have met all Milestones for that particular Licensed Product.

 

  (c) Subject to any applicable federal or provincial or state privacy laws or
regulations, Licensee shall provide UTIF with the following reports within
thirty (30) days following June 30th and December 31st of each year during the
term of this Agreement:

 

  (i) a semi-annual development update disclosing a summary of research results
(containing sufficient detail acceptable to UTIF, acting reasonably) obtained
from the pre-clinical and clinical development of the Licensed Product during
the preceding six (6) month period; and

 

  (ii) a semi-annual updated business plan.

Said reports are expected to demonstrate continued progress toward the
Milestones and to ensure that Licensed Product opportunities and revenue
potential is maximized.

 

  (d) If Licensee fails to either:

 

  (i) provide reports to UTIF pursuant to Section 3.2 (c) herein; or

 

  (ii) continue to make reasonable commercial efforts towards obtaining
Regulatory Approval for a Licensed Product

then Licensee shall cure such breach within six (6) months after written notice
of such breach is given to Licensee by UTIF. In the event that Licensee is
unable to cure such breach within the said six (6) months, UTIF shall have the
option to convert the rights granted pursuant to Section 2.1 herein to
non-exclusive rights effective immediately. Upon First Commercial Sale of a
Licensed Product, this Subsection 3.2 (d) shall no longer apply for that
particular Licensed Product.

 

Page 8 of 24



--------------------------------------------------------------------------------

3.3 Accounting and Records

 

  (a) The Royalty Payments, the Upfront Sub-License Fees and the Sub-License
Royalty Payments (collectively the “Fees”) under Section 3.1 herein are to be
paid by Licensee to UTIF on a quarterly calendar basis and shall be made within
thirty (30) days after the end of each Calendar Quarter in which such Fees are
received by Licensee.

 

  (b) The Parties acknowledge that the royalties and fees payable hereunder for
all sales of Licensed Products within Canada are subject to the Canadian Goods
and Services Tax (“GST”). Licensee hereby agrees to provide UTIF a statement as
to the Licensee’s GST status and to remit such amounts to UTIF as required under
Canadian GST legislation. UTIF is registered to collect GST under registration
number 10525 7117 RT000l.

 

  (c) Fees shall be paid to UTIF free and clear of all taxes including income
taxes, except such taxes as the Licensee shall be required by law to withhold.

 

  (d) Licensed Products sold under the license granted herein, or under any
sub-license, shall be deemed to have been sold when a Licensed Product is
delivered and payment is received.

 

  (e) Licensee agrees to keep complete and accurate books of account in which
the particulars of all sales of the Licensed Product are recorded in sufficient
detail to enable Fees payable hereunder to be determined.

 

  (f) UTIF, or their authorized representatives, shall have the right from time
to time, upon ten (10) days prior written notice to Licensee, to audit
Licensee’s said books and records of accounts and all of the documents and other
materials in the possession or under the control of Licensee with respect to the
subject matter of this Agreement. UTIF reserves the right to confirm any
information learned in the course of such audit with individuals or corporations
that have purchased a Licensed Product from Licensee to verify the accuracy of
Licensee’s payments of Fees and compliance with the terms hereunder. Licensee
shall preserve and keep available to UTIF all such books and records, documents,
contracts, and other data (including reports of audits undertaken by Licensee of
the books and records of its own sub-licensees) with respect thereto for a
period of six (6) years after the date of each such record.

 

  (g) In the event that any audit of the books and records of Licensee reveals
an error in excess of five percent (5%) to the detriment of UTIF, then Licensee
shall bear all the costs of said examination and pay forthwith all outstanding
amounts together with interest thereon as set out under Subsection (i) hereof.

 

  (h) Each payment of the Fees hereunder shall be accompanied by a statement of
the Net Sales certified correct by the chief financial officer of Licensee.

 

 

Page 9 of 24



--------------------------------------------------------------------------------

  (i) Interest shall be payable on any amounts owed by one Party to another
Party which are not paid when due, at the Prime Rate plus 3% per annum,
compounded monthly. The payment of interest shall not be deemed an alternative
to the payment of amounts owing on the due dates, which payment shall be deemed
to be in default, and if such default is not remedied within thirty (30) days of
written notice thereof, UTIF may terminate this Agreement as provided in
Section 6.2.

ARTICLE 4

INTELLECTUAL PROPERTY

 

4.1 Ownership

All Intellectual Property Rights in all aspects and parts of the Technology and
Improvements shall be exclusively owned by Owners, and/or David Lovejoy as the
case may be, and nothing herein shall serve to, or should be construed to
transfer any Intellectual Property Rights whatsoever in the Technology or
Improvements.

 

4.2 Know-how

UTIF shall furnish a summary of the relevant Know-how to Licensee within a
reasonable period of time following the execution of this Agreement.

 

4.3 Patents and Patent Applications

 

  (a) UTIF, in the name of the Owners, or David Lovejoy as the case may be, as
assignee, shall file, prosecute and maintain the Patents. Licensee, in
consultation with UTIF, shall determine in which countries to pursue patent
applications. In the event that Licensee elects not to reimburse UTIF for the
costs associated with a patent application in accordance with Section 4.3
(c) hereunder or to continue prosecution in any country, UTIF may, at its sole
discretion, file such patent or continue such prosecution in that country at its
own expense. In such cases, any patents arising from such applications shall be
excluded from the grant of rights under Section 2.1 herein and such country
shall be deleted from the definition of Territory herein.

 

  (b) Licensee acknowledges that prior to the Effective Date of this Agreement,
UTIF has incurred out-of-pocket expenses in relation to the filing and
prosecution of the Patents. Licensee shall reimburse UTIF for such expenses (as
evidenced by copies of invoices to be provided to Licensee) as follows:

 

  (i) Licensee shall pay UTIF ten thousand dollars ($10,000) within thirty
(30) days following the Effective Date of this Agreement; and

 

  (ii) Licensee shall pay UTIF in consecutive installments of ten thousand
dollars ($10,000) payable on a bi-monthly basis following the Effective Date of
this Agreement until UTIF has been reimbursed in full.

 

Page 10 of 24



--------------------------------------------------------------------------------

  (c) Subject to Section 4.3(a) herein, all out-of-pocket filing, prosecution
and maintenance expenses in relation to the Patents incurred following the
Effective Date of this Agreement shall be at Licensee’s sole expense. Without
limiting the foregoing, Licensee shall pay UTIF any amounts anticipated to be
payable or otherwise owing to any patent office in advance of when they would
become due.

 

  (d) Subject to Sections 4.3(a) and 4.3(c) herein, the Parties hereto shall use
reasonable commercial efforts to file patent applications in relation to STORM
within two (2) years following the Effective Date of this Agreement. In the
event that patent applications are not filed within this period, Licensee shall
have the option to file, prosecute and maintain patent applications in relation
to STORM subject to the following conditions:

 

  (i) David Lovejoy will be named as the assignee on all such patent
applications;

 

  (ii) All out-of-pocket filing, prosecution and maintenance expenses will be at
Licensee’s sole expense; and

 

  (iii) Licensee will undertake to keep UTIF reasonably advised of the progress
of prosecution and of any actions Licensee proposes to take in connection with
the prosecution or maintenance of such patent applications, and Licensee will
diligently endeavor to provide UTIF with copies of correspondence and all
actions issued by patent authorities.

Provided that all of the conditions of this Section 4.3(d) have been satisfied,
such patent applications in relation to STORM shall then be included in the
definition of Patents for purposes of this Agreement and licensed to Licensee
under the terms of license granted hereunder.

 

  (e) UTIF undertakes to keep Licensee reasonably advised of the progress of
prosecution and of any actions UTIF proposes to take or has taken in connection
with the prosecution or maintenance of the Patents. UTIF shall diligently
endeavor to provide Licensee with copies of correspondence and all actions
issued by patent authorities and shall take into account any comments, remarks
or suggestions Licensee may promptly provide to UTIF in writing at least ten
(10) days prior to any due date established by UTIF for preparation of a
response or amendment, and in all cases thirty (30) days prior to any patent
office due date.

 

4.4 Improvements

UTIF shall inform Licensee promptly of any Improvements. Within one hundred and
eighty (180) days following the disclosure by UTIF of such Improvements,
Licensee shall have the option to direct UTIF to file patent applications, in
the name of the Owners, or David Lovejoy as the case may be, as assignee, in
relation to the Improvements provided that Licensee agrees to pay all expenses
associated with the filing and prosecution of such patent applications. Subject
to any rights of Third Parties and to the provisions of Section 4.3(a) herein,
such applications shall then be included in the definition of Patents for
purposes of this Agreement and licensed to

 

Page 11 of 24



--------------------------------------------------------------------------------

Licensee under the terms of license granted hereunder. If Licensee does not make
its election within the one hundred and eighty (180) days or if Licensee elects
for UTIF not to file patent applications for such Improvements, UTIF shall have
the right to apply for patents at its own expense, and any patents resulting
from such applications shall be excluded from the grant of rights under
Section 2.1 herein. It is understood that Licensee shall not be obligated to
undertake responsibility with respect to any such Improvements or developments
unless it elects to do so.

 

4.5 Infringement

 

  (a) Each Party shall notify the other Party promptly of any actual or
threatened infringement, limitation or unauthorized use of any Technology by a
Third Party of which such Party becomes aware.

 

  (b) Licensee shall have the right, at its own expense to bring any claim,
action or proceeding on account of any such infringements, limitations or
unauthorized use of the Technology. UTIF agrees that it shall cooperate with
Licensee as Licensee may reasonably request in connection with any such claim,
action or proceeding. Licensee agrees to reimburse UTIF for its reasonable
expenses incurred in complying with any such request of Licensee. Any proceeds
received by Licensee from such claim, action or proceedings shall be first
applied to offset Licensee’s litigation expenses. Any remaining proceeds shall
then be distributed according to Section 3.1(a) herein.

 

  (c) If Licensee does not undertake to bring any such claim, action or
proceeding on account of any such infringements, limitations or unauthorized use
within thirty (30) days following the receipt of notice of such infringement,
limitation or unauthorized use, Licensee shall so notify UTIF and, at the expiry
of such thirty (30) day period if the Licensee has not brought such claim,
action or proceeding, UTIF may prosecute the same, at its expense. Licensee
agrees that if UTIF brings such a claim, action or proceeding, Licensee shall
cooperate with UTIF, at UTIF’s expense, and UTIF shall be entitled to keep all
the proceeds obtained from such claim, action or proceeding.

 

  (d) Licensee shall have the right, at its expense, to defend and settle for
other than money damages any claim, action or proceeding that may be commenced
against Licensee or UTIF alleging that any Licensed Product infringes any rights
of others. UTIF may, at its option, participate in such claims, actions and
proceedings through counselor as a party. Any settlement shall require the
consent of UTIF. If Licensee does not defend or settle such claim, action or
proceeding, it shall notify UTIF of its election within thirty (30) days (or
such shorter time period as may be required in order that UTIF may have
reasonably sufficient time to comply with any statutory obligations for
instituting such defence) following the receipt of notice of same, and UTIF may
defend same, at its expense.

 

Page 12 of 24



--------------------------------------------------------------------------------

4.6 Confidentiality

 

  (a) All Confidential Information will remain the property of its owner or the
Party that furnished it as the case may be.

 

  (b) Each Party agrees to maintain in confidence all Confidential Information
disclosed with the same degree of care as it normally takes to preserve its own
confidential information of similar grade, but in any event, no less than a
reasonable degree of care.

 

  (c) Each Party may only disclose Confidential Information to persons with a
“need to know” who shall be made aware of, and be required to observe and comply
with the covenants and obligations contained herein, and the Confidential
Information shall only be used to carry on or facilitate business as
contemplated under this Agreement.

 

  (d) A Party may disclose Confidential Information pursuant to the requirements
of a government agency or pursuant to a court order, provided that the Party
shall take all reasonable steps, including, but not limited to the seeking of an
appropriate protective order, to preserve the confidentiality of the
Confidential Information provided.

 

  (e) If this Agreement is terminated for any reason, any Party in receipt of
Confidential Information shall promptly deliver or destroy all Confidential
Information of the disclosing Party without retaining copies thereof, except
that the receiving Party may retain in the office of its legal counsel one
(l) copy of written Confidential Information for record purposes only.

 

  (f) In the event that a Party becomes aware of, or perceives any threat that,
any Confidential Information may be disclosed contrary to the provisions of this
Section 4.6, or in the circumstances referred to in Subsection 4.6(c), such
Party shall immediately provide written notice thereof to the other Party.

ARTICLE 5

REPRESENTATIONS, WARRANTIES AND INDEMNITY

 

5.1 Representations and Warranties of Parties

The representations of Licensee and UTIF, one to the other are as follows:

 

  (a) Licensee is a corporation duly organized, validly existing and in good
standing, and it has the right and authority to enter this Agreement, and do all
acts and things as required or contemplated to be done, observed and performed
by them hereunder.

 

  (b) The execution, delivery and performance of this Agreement does not
contravene any law, rule or regulation of either Party or of the jurisdiction in
which it is incorporated.

 

Page 13 of 24



--------------------------------------------------------------------------------

  (c) UTIF is a corporation duly organized, validly existing and in good
standing, and it has the right and authority to enter this Agreement and the
right to grant the license as provided herein and that such grant is not in
conflict with any other agreement to which it is a party.

EXCEPT FOR THE FOREGOING REPRESENTATIONS AND WARRANTIES PROVIDED IN THIS SECTION
5.1, UTIF DISCLAIMS ALL REPRESENTATIONS, WARRANTIES AND CONDITIONS OF ANY KIND,
WHETHER EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WITHOUT LIMITATION
ALL REPRESENTATIONS, WARRANTIES AND CONDITIONS AS TO QUALITY, MERCHANTABLE
QUALITY, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, SCOPE,
PATENTABILITY, VALIDITY OR ENFORCEABILITY OF THE TECHNOLOGY OR THAT THE
TECHNOLOGY IS SAFE FOR ANY USE OR PURPOSE WHATSOEVER, OR THAT THE TECHNOLOGY
DOES NOT INFRINGE THE RIGHTS OF ANY THIRD PARTY.

 

5.2 Indemnity

Licensee shall indemnify and hold harmless the Owners, their successors and
assigns, and UTIF and the University, including their parents, subsidiaries,
affiliates, attorneys, agents, officers, directors, employees, administrators,
predecessors, successors or assigns (collectively, the “Indemnities”) from and
against any and all claims, threats, loss, liability, damage or expense,
including reasonable lawyers’ fees, by reason or arising out of any acts or
failure to act by or out of any use of Technology, Patents or Licensed Products
by sub-licensees or by Licensee or their respective servants, agents,
Affiliates, officers, directors, stock-holders, employees, or customers. The
party seeking indemnification shall give the Licensee prompt notification of any
such claim, threat, loss, liability, damage or expense. The indemnity provided
herein shall survive any termination or assignment of this Agreement without
time limit. Licensee acknowledges that UTIF is entering this Agreement and
obtaining for foregoing indemnification as agent for the other Indemnities and
is holding the rights contained in this paragraph in trust for the other
Indemnities.

 

5.3 Insurance

 

  (a) Licensee, at its own expense and at all times, during the term of this
Agreement and for the duration of its indemnity obligations which survive the
expiration or premature termination of this Agreement pursuant to Section 5.2
herein, shall carry and maintain in full force and effect comprehensive general
liability insurance in amounts not less than $1,000,000 per incident and
$2,000,000 annual aggregate, naming UTIF, the University and the Owners as
additional insureds. Prior to entering human clinical trials Licensee shall add
product liability provisions, and Licensee shall increase the amounts of the
insurance policy referred to hereinabove to $5,000,000 per incident and
$5,000,000 annual aggregate.

 

  (b) The coming into force of this Agreement is conditional upon UTIF having
received a certificate of insurance from the insurance company, in a form
acceptable to UTIF, within thirty (30) days following the Effective Date. Such

 

Page 14 of 24



--------------------------------------------------------------------------------

  policy shall contain an endorsement by the insurer providing that it shall not
be reduced below the stated minimum, cancelled or amended without thirty
(30) days prior notice to UTIF. Licensee shall provide a certificate of such
insurance to UTIF annually hereafter on the anniversary of the Effective Date.

 

5.4 Limitation of Liability

IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS DIRECTORS, OFFICERS, CONTRACTORS,
EMPLOYEES OR AGENTS BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR EXPENSES OF ANY TYPE (INCLUDING
BUT NOT LIMITED TO ANY DAMAGES FOR LOST PROFITS, LOSS OF USE, BUSINESS
INTERRUPTION, LOSS OF DATA, LOST BUSINESS OR LOST SAVINGS) ARISING OUT OF THIS
AGREEMENT OR THE TECHNOLOGY, WHETHER SUCH DAMAGES OR EXPENSES ARISE OUT OF
BREACH OF CONTRACT (INCLUDING FUNDAMENTAL BREACH), OR TORT OR ON ANY OTHER
STATUTORY OR COMMON LAW BASIS, EVEN IF THAT PARTY OR ANY OF ITS DIRECTORS,
OFFICERS, CONTRACTORS, EMPLOYEES OR AGENTS HAS BEEN ADVISED OF THE POSSIBLITY OF
SUCH DAMAGES.

ARTICLE 6

TERM AND TERMINATION

 

6.1 Term

This Agreement shall come into effect upon the Effective Date, and unless
earlier terminated, shall terminate on the expiration or invalidity of the last
issued Patent.

 

6.2 Termination

 

  (a) The occurrence of anyone or more of the following events shall constitute
an event of termination of this Agreement and shall, in addition to any other
right or remedy either Party may have, permit a Party hereto to immediately
terminate this Agreement:

 

  (i) if the other Party breaches any material covenant or obligation in this
Agreement, other than a breach of the Milestones as specified in section 3.2
herein, and such breach is not fully remedied within thirty (30) days after the
Party in breach receives written notice of such breach from the other Party; or

 

  (ii) if Licensee fails to provide UTIF with a certificate of insurance
pursuant to Section 5.3 (b) herein; or

 

  (iii) in the event of any adjudication of bankruptcy, appointment of a
receiver by a Court of competent jurisdiction, assignment for the benefit of
creditors, involving the other Party either voluntary or involuntary, or
appointment of a receiver by the other Party for any reason whatsoever. Such
termination shall not impair or prejudice any other right or remedy that UTIF
may otherwise have under this Agreement.

 

Page 15 of 24



--------------------------------------------------------------------------------

  (b) Licensee may, at its sole discretion, terminate this Agreement upon thirty
(30) days prior written notice to UTIF in the event that UTIF elects to make
this license non-exclusive pursuant to Section 3.2 (d) herein.

 

  (c) UTIF may, at its sole discretion, terminate this Agreement upon thirty
(30) days prior written notice to Licensee in the event that Licensee does not
Secure a minimum of two hundred and forty-seven thousand and two hundred dollars
($247,200) within six (6) months following the Effective Date of this Agreement.

 

  (d) Termination as set forth in this Section shall not relieve any of the
Parties of any obligations accrued under this Agreement prior to the date of
termination. The following provisions shall survive termination of this license:
Sections 3.3 (Accounting & Records); 4.1 (Ownership); 4.6 (Confidentiality); 5.2
(Indemnity); 5.3 (Insurance); 5.4 (Limitation of Liability); 6 (Termination and
Effect of Termination); and 7 (General Provisions).

 

6.3 Effect of Termination

Upon termination of this Agreement, Licensee shall forthwith:

 

  (a) cease use of Technology and Licensed Products;

 

  (b) pay promptly all amounts it owes to UTIF;

 

  (c) assign any and all sub-licenses granted under this Agreement to UTIF; and

 

  (d) subject to Section 4.6 (e) herein, return to UTIF all Confidential
Information.

ARTICLE 7

GENERAL

 

7.1 Time

Time is of the essence of each provision of this Agreement.

 

7.2 Assignment and Sub-licenses

 

  (a) Neither Party may sell, assign, encumber, license or otherwise transfer
any of its rights, duties or obligations hereunder without the prior written
consent of the other Party, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, either Party may assign its rights and
obligations hereunder to a entity acquiring all, or substantially all of such
Party’s business or assets without the prior consent of the other Party.

 

Page 16 of 24



--------------------------------------------------------------------------------

  (b) The Licensee is responsible for any and all activities of any sub-licensee
and the sub-licensee shall adhere to all confidentiality, indemnity and
insurance requirements set forth in this Agreement. No sub-license granted by
Licensee shall be less favorable with respect to any term or condition to UTIF
than the license granted herein.

 

7.3 Notices

Any notice, demand or other communication required or permitted to be given or
made hereunder shall be in writing and shall be sufficiently given or made if
delivered personally or sent by prepaid registered mail to its address or by
telecopier to the number and to the attention of the person set forth below:

 

  (a) In the case of a notice to Licensee:

Protagenic Therapeutics, Inc.

4264 Corte Favor,

San Diego, California,

92130

Attention: President

Telecopier No.: (•) •

With a copy to:

John D. Tishler

Sheppard Mullin Richter & Hampton LLP

12544 High Bluff Drive, Suite 300

San Diego, CA 92130

Telecopier No.: (858) 509-3691

 

  (b) In the case of a notice to UTIF:

University of Toronto Innovations Foundation

243 College Street, Suite 200

Toronto, Ontario

M5T lR5

Canada

Attention: Executive Director

Telecopier No: (416) 978-6052

Each notice sent in accordance with this Section shall be deemed to have been
given and received:

 

Page 17 of 24



--------------------------------------------------------------------------------

  (i) if delivered, on the day it was delivered if received within normal
business hours;

 

  (ii) if mailed, on the fifth business day following the date on which it was
mailed, unless an interruption of postal services occurs or is continuing on or
within the five business days after the date of mailings in which case the
notice shall be deemed to have been received on the fifth business day after
postal service resumes;

 

  (iii) if sent by telecopier, on the day it was received, or on the first
business day thereafter if the day on which it was sent was not a business day
or outside normal business hours.

Either Party may by notice to the other, given as aforesaid, designate a changed
address or telecopier number.

 

7.4 Conflict

In the event any term or any part of any term of this Agreement is determined to
be void or unenforceable, such term or part of a term shall be considered
separate and severable from this Agreement and the remaining terms shall
continue in full force and effect.

 

7.5 Governing Law & Attornment

This Agreement shall be interpreted and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein, and each
Party hereby attorns and submits to the non-exclusive jurisdiction of the courts
of the Province of Ontario, Canada.

 

7.6 Further Assurances

The Parties agree to execute, acknowledge and deliver all such further
instruments, and to do all such other acts, as may be necessary or appropriate
to carry out the intent and purpose of this Agreement.

 

7.7 Waiver of Rights

The failure of a Party at any time to request the other Party hereto to comply
with any of the terms, conditions or covenants hereof shall not be deemed a
waiver of such terms, conditions or covenants. Waiver by a Party of a breach of
any term or condition of this Agreement shall not be considered a waiver of any
subsequent breach of the same or of any other term or condition hereof.

 

7.8 Relationship of the Parties

 

  (a) The relationship of Licensee to UTIF is that of an independent contractor
and neither Licensee nor its agents or employees shall be considered employees
of UTIF. This Agreement does not constitute and shall not be construed as
constituting a partnership or joint venture or grant of a franchise between
Licensee and UTIF.

 

Page 18 of 24



--------------------------------------------------------------------------------

  (b) A Party will not use the name of any other Party, nor any member of such
Party’s staff in any advertising or publicity without the prior written approval
of an authorized representative of the body whose name is to be used. However, a
Party may notify others of the fact that this Agreement is in effect.

 

7.9 Force Majeure

No Party shall be liable to any other party for delay or failure in the
performance of any of its obligations hereunder if such failure is caused by
Force Majeure, as hereinafter defined. For the purposes hereof, “Force Majeure”
means any act of God, action or failure to act of any government or governmental
or regulatory authority, failure of supplies, materials, equipment, labour or
transportation being provided by any other person, power failure or shortage,
strike, lockout, work slowdown or stoppage, accident, fire, flood, explosion,
storm, other natural occurrence, sabotage or other event beyond the control of
the relevant party.

 

7.10 Rights and Remedies

In the event that there is a dispute regarding any covenant or obligation in
this Agreement, a Party shall be entitled to exercise any right or remedy
available to it at law. Such rights shall include, without limitation,
termination of this Agreement, and damages.

 

7.11 Entire Agreement

This Agreement, including all attached Schedules which are hereby incorporated
by reference, sets forth the entire agreement and understanding of the Parties
relating to the subject matter contained herein and merges all prior discussions
and agreements between them, and neither Party shall be bound by any definition,
condition, warranty or representation other than expressly stated in this
Agreement. Any amendment to this Agreement shall not be effective unless it is
in writing and signed by the duly authorized signing officers of each Party.

 

7.12 Facsimile Execution

To evidence the fact that it has executed this Agreement, a Party may send a
copy of its executed counterpart to the other Party by facsimile transmission.
That Party shall be deemed to have executed this Agreement on the date it sent
such facsimile transmission. In such event, such Party shall forthwith deliver
to the other Party the counterpart of this Agreement executed by such Party.

 

Page 19 of 24



--------------------------------------------------------------------------------

7.13 Succession

This Agreement shall be binding upon and enure to the benefit of the Parties
hereto and their respective successors and assigns.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in a
legally binding manner.

UNIVERSITY OF TORONTO INNOVATIONS FOUNDATION

 

Per:  

/s/ Ron Venter

  Ron Venter, Ph.D.   Interim-Executive Director PROTAGENIC THERAPEUTICS, INC.
Per:  

/s/ Haro Hartounian

  Haro Hartounian   Assistant Secretary

 

Page 20 of 24



--------------------------------------------------------------------------------

Schedule A

Patent Applications

 

Application No.:    PCT /CA03/00622 Title:    “Teneurin C-Terminal Associated
Peptides (TCAP) and Methods and Uses Thereof” Inventors:    David Lovejoy,
Bradley Chewpoy, Dalia Barsyte and Susan Rotzinger Filed:    May 2, 2003

 

Page 21 of 24



--------------------------------------------------------------------------------

Schedule B

Research Agreement

 

Page 22 of 24



--------------------------------------------------------------------------------

This RESEARCH AGREEMENT (the “Agreement”) is made and entered into as of
December 14, 2004 (the “Effective Date”) by and between:

PROTAGENIC THERAPEUTICS, INC.

(the “Company”)

– and –

THE GOVERNING COUNCIL OF THE UNIVERSITY OF TORONTO

(the “University”)

WHEREAS, Professor David Lovejoy (“Dr. Lovejoy”) of the University of Toronto,
Department of Zoology, has invented a proprietary genetic algorithm known as
“STORM” for finding and predicting function(s) of novel therapeutic peptides
that may be mimicked by small molecules, one such example of peptide is
currently subject of the PCT patent application number PCT/CA03/0062 entitled
“TENEURIN C-TERMINAL ASSOCIATED PEPTIDES (TCAP) AND METHODS AND USES THEREOF”
(the “Technology”);

WHEREAS, Dr. Lovejoy has entered into an agreement with the University of
Toronto Innovations Foundation (“UTIF”) in order to commercialize the
Technology;

WHEREAS, UTIF entered into a Memorandum of Understanding (“MOU”) with the
Company that outlines a plan for commercialization;

WHEREAS, a condition of the MOU is that the Company must enter into a licence
agreement with UTIF for the Technology (the “License Agreement”), and a research
agreement with the University to further develop the Technology, both agreements
to be upon the terms set forth in the MOU.

WHEREAS, the University is prepared to undertake a research project entitled
“[[Project Title]]” (the “Project”);

AND WHEREAS, the Company wishes to support the Project.

The Company and the University hereby agree as follows:

 

1. Project. The University and the Principal Investigator (as defined below)
shall perform the Project in accordance with this Agreement and the research
plan set forth in Appendix A, as may be amended from time to time by mutual
agreement of the parties in accordance with this Section 1 and Section 3 (the
“Research Plan”). The initial Research Plan shall encompass the first six months
($52,800) of the Project. Prior to receipt of the second payment ($194,400) the
Principal Investigator will be required to submit a revised Research Plan to the
Company for its approval. Once the Company has approved the revised Research
Plan, the Research Plan will be amended to reflect such revisions. At any time
during the Term, the parties may amend the Research Plan upon mutual written
agreement.

 

2. Term. The initial term of this Agreement shall commence upon the Effective
Date and will end on the second (2nd) anniversary of the Effective Date, unless
terminated earlier pursuant to Section 14 (the “Term”). The Term may be extended
upon mutual agreement of the parties to include additional research beyond such
initial two (2) year period.

 

3. Principal Investigator. The “Principal Investigator” for the Project shall be
Dr. David Lovejoy. The Principal Investigator shall be responsible for the
technical content of the Project and overseeing and managing the Project. So
long as Dr. Lovejoy is an employee of the University and is willing to be the
Principal Investigator, the University will maintain Dr. Lovejoy as the
Principal Investigator; provided, however, that if Dr. Lovejoy becomes
unavailable at any time during the Project, the University may nominate a
replacement Principal Investigator, such nomination to be made within fourteen
(14) days of the date on which Dr. Lovejoy becomes unavailable. If the Company,
for any reason, does not accept the replacement Principal Investigator or a
replacement Principal Investigator is not nominated by the University, the
Research Plan may be amended to reflect a reduced scope of work for the Project,
or the Agreement may be terminated by the Company as set forth in Section 14.

 

-1-



--------------------------------------------------------------------------------

4. Undertakings.

(a) The University shall ensure that, prior to the commencement of the Project:
(i) the Principal Investigator shall execute the Principal Investigator’s
Undertaking (“PIU’,) attached hereto as Appendix C; (ii) any additional
personnel, including without limitation, each additional investigator, involved
in the Project (the “Personnel”) shall execute a Confidential Information and
Intellectual Property Agreement (“CIIP”) substantially in the form attached
hereto as Appendix D; and (iii) in the event that Dr. Lovejoy is replaced in
accordance with Section 4 with a replacement Principal Investigator, the new
Principal Investigator shall execute a PIU and each existing and new Personnel
shall execute a CIIP under the replacement Principal Investigator.

(b) The University and Principal Investigator shall ensure that all work
performed by such personnel on the Project is in compliance with the terms of
this Agreement.

 

5. Budget. In consideration of the University carrying out the Project, the
Company shall pay the University the sum of CDN $247,200 and certain additional
compensation all in accordance with the budget and payment schedule attached as
Appendix B.

 

6. Payment. All cash payments shall be made by cheque payable to the University
of Toronto and addressed to the Assistant Vice-President, Technology Transfer.
The First Instalment (as defined in Appendix B) will be paid upon execution of
this Agreement and the Second Instalment (as defined in Appendix B) shalt be
paid upon the last to occur of the following: (i) February 31, 2005; (ii) the
date which is two (2) months from the final execution of the Research Agreement;
or (iii) the date which is two (2) months from the final execution of the
Licence Agreement.

 

7. Equipment. The University will own any equipment or material purchased by or
provided to the University as part of the Project.

 

8. Meetings and Reports.

(a) The University through the Principal Investigator, the other investigators
and any other appropriate Personnel will participate in bi-weekly telephone
conversations, and at the discretion of the Company, monthly in-person meetings.
Representatives of the Company shall be entitled to participate in such
meetings.

(b) The University shall share all data, research work conclusions and
recommendations arising from the performance of the Project (“Research Results”)
with the Company, and shall provide reports regarding all Research Results as
follows: (i) quarterly written reports, and more frequently upon specific
request from the Company, presenting a meaningful summary of the research
accomplished and comparing Research Results to the Research Plan, including
without limitation, costs incurred with a comparison to Appendix B; and (ii) a
fmal report within sixty (60) days after the end of the Term, or in the event
the Term is extended, upon the end of such extended term.

(c) The Company shall have the right to use the Research Results and the reports
(i) in connection with the research, development and commercialization of the
Company’s future products; (ii) to promote the Company; and (iii) as required
for any regulatory submission or other submission to a government authority.

 

9. Confidential Information. Each of the parties may disclose confidential
information (the “Disclosing Party”) to the other party (the “Receiving Party”)
to facilitate work under this Agreement. Such information (“Confidential
Information’’) shall be so identified in writing at the time of its transmittal
to the Receiving Party, or so reduced to writing within ten (10) days
thereafter. Confidential Information shall be maintained and held in strict
confidence by the Receiving Party using the same methods and to the same degree
of care (but at least reasonable care) that the Receiving Party uses to prevent
disclosure of its own Confidential Information and shall not be

 

-2-



--------------------------------------------------------------------------------

disclosed to third parties by the Receiving Party without the written consent of
the Disclosing Party; provided, however, that the Receiving Party may disclose
the Disclosing Party’s Confidential Information to its agents, employees,
officers, trustees, directors and representatives on a need-to-know basis
(including, fulfilling corporate reporting obligations), as necessary to
complete the Project in accordance with this Agreement, and only if the
foregoing parties are bound in writing to be obligated by the same provisions of
confidentiality and non-use with respect to such Confidential Information as are
set forth herein. Confidential Information shall only be used by the Receiving
Party for the purposes set forth in this Agreement, the MOU and the License
Agreement. Confidential Information shall not include information that the
Receiving Party can show by competent written evidence:

 

  (a) is already known to the Receiving Party without any obligations of
confidentiality;

 

  (b) is or becomes part of the public domain without breach of this Agreement;
or,

 

  (c) is obtained from a third party who has no obligations of confidentiality
to the parties to this Agreement.

Notwithstanding the above, the Receiving Party may disclose Confidential
Information, without violating the obligations of this Agreement, to the extent
the disclosure is required by a valid court order or other governmental body
having jurisdiction; provided that the Receiving Party gives reasonable prior
written notice to the Disclosing Party of such required disclosure and makes a
reasonable effort to obtain, or to assist the Disclosing Party in obtaining, a
protective order preventing or limiting the disclosure and/or requiring that the
Confidential Information so disclosed be used only for the purposes for which
the law or regulation requires, or for which the order was issued.

 

10. Intellectual Property. Any new intellectual property, including without
limitation, technical information, know-how, copyrights, models, drawings,
specifications, prototypes, inventions, improvements, discoveries, or software
developed in performance of the Project (“Intellectual Property”) will be owned
by the University. In accordance with the terms of the MOU, or following
execution of the License Agreement, in accordance with the terms of the License
Agreement, the Company shall have the option to exclusively license with rights
of sub-license the Intellectual Property on the same royalty, sublicense fee and
other terms as set forth in the MOU with respect to the licensing of the
Technology to the Company. The option will be for one hundred eighty (180) days
after disclosure of the Intellectual Property to the Company, and the license
fee for such Intellectual Property, if the option is exercised, shall be equal
to the out-of-pocket patent prosecution costs that the University, or its
designate, has incurred with respect to such Intellectual Property prior to the
exercise of such option. The Principal Investigator and all other Personnel are
required to disclose all Intellectual Property to the University and any such
disclosure shall also be made to the Company. The University, the Principal
Investigator and all other Personnel shall execute all documents necessary and
sufficient to enable the licensing of the Intellectual Property to the Company.
The University reserves the non-transferrable, non-assignable,
non-sublicenseable right to use the Intellectual Property for research, teaching
and other administrative purposes upon terms to be more fully described in the
License Agreement.

 

11. Publications. The University may publish or disclose the Research Results as
permitted under this Section 11. Each such publication shall be authored as is
scientifically appropriate and shall acknowledge the support of the Company in
all such publications. The University will provide a copy of any proposed
publication or disclosure to the Company for its review at least thirty
(30) days before submission for publication or disclosure. Upon the Company’s
written request received within twenty (20) days of the Company’s receipt of a
copy of such publication or disclosure, the University will, at the Company’s
option:

 

  (a) delay publication up to sixty (60) additional days to enable the Company
to secure intellectual property protection of Intellectual Property that would
be publicly disclosed by said publication; and/or,

 

-3-



--------------------------------------------------------------------------------

  (b) delete any Confidential Information provided by Company from the
manuscript or proposed disclosure.

Prior to the earlier of completion of the First Research Milestone or
termination of this Agreement, all publications or disclosures shall be made
only upon the mutual agreement of the parties. For purposes of this Agreement,
“First Research Milestone” shall mean identification of a single lead compound
candidate ready for commencement of pre-clinical investigations.

 

12. Indemnity. The Company shall indemnify, defend and hold harmless the
University and its trustees, officers, directors, employees and agents from and
against all claims, demands, suits or actions by third parties for any
liability, loss, damage or cost (“Losses”) arising out of injuries (including
death) to persons participating in the Project or damage to property, caused by
agents or personnel of the Company during the performance of this Agreement,
except to the extent such Losses are attributable to the wilful or negligent act
or omission of personnel or agents of the University. The University shall
indemnify, defend and hold harmless the Company and its directors, officers,
employees and agents from and against all Losses arising from injuries
(including death) to persons participating in the Project or damage to
University property caused by the wilful or negligent act or omission of
personnel or agents of the University during the performance of this Agreement,
except to the extent such Losses are attributable to the wilful or negligent act
or omission of personnel or agents of the Company. The party seeking indemnity
under this Section 12 shall promptly and in any event within thirty (30) days
notify the indemnifying party of any known complaint, claim or injury which is
the subject of a Loss by such indemnified party. The indemnified party shall,
and shall ensure that any fellow indemnitees, cooperate with the indemnifying
party in the defense or settlement of any claim of Loss under this Section 12;
provided, however, that no indemnitee shall be required to admit fault or
responsibility in connection with any settlement. The indemnified party shall
have the right to select and to obtain representation by separate legal counsel
at such indemnified party’s own expense.

 

13. Representations and Warranties; Limitation of Liability.

 

  (a) Each party represents and warrants that the terms of this Agreement are
not inconsistent with its other contractual arrangements or obligations.

 

  (b) Each party represents and warrants that (i) it has the full power and
authority to enter into this Agreement, (ii) this Agreement has been duly
authorized, and (iii) this Agreement is binding upon it.

 

  (c) The University shall not be liable for any delays in the performance of
its obligations under this Agreement resulting from circumstances or causes
beyond the University’s control, and in no case shall the University be liable
for loss of business or profit or other indirect or consequential damage.

 

14. Termination. This Agreement may be terminated as follows:

 

  (a) by the University upon giving sixty (60) days written notice to the
Company, if, in the reasonable judgement of the Principal Investigator, the
research program is no longer technically feasible;

 

  (b) by the Company upon giving sixty (60) days written notice to the
University if, in the reasonable judgement of the Company, the research program
is no longer technically or commercially feasible;

 

  (c) by the Company upon giving thirty (30) days written notice to the
University if, at any time during the Term or any extension thereof, the parties
are unable to agree on the terms of an amendment to the Research Plan;

 

  (d) by the Company immediately upon giving written notice to the University if
(i) the Company does not accept the replacement Principal Investigator nominated
by the University or (ii) if no replacement Principal Investigator is nominated
by the University within fourteen (14) days of the date on which Or. Lovejoy
becomes unavailable;

 

-4-



--------------------------------------------------------------------------------

 

  (e) by the Company upon giving thirty (30) days written notice to the
University if a research milestone has not been achieved within the time period
specified in the Research Plan; or,

 

  (f) by either party upon giving thirty (30) days written notice to the other
if the other party is in default of fulfilling any of its obligations under this
Agreement and such default has not been cured within such thirty (30) days
notice period.

Upon termination, the University will be entitled to credit for work performed
hereunder prior to such termination, including all non-cancellable costs
incurred by the University prior to the date of notice of termination, and the
Company will be entitled to a return of the remaining balance of any advance
payment. The University shall use reasonable efforts, and shall ensure that the
Principal Investigator uses reasonable efforts, to minimize the non-cancellable
costs and expenses associated with the termination of the Agreement. Upon
termination, the Company may, in its sole discretion, pursue research under the
Research Plan beyond the First Research Milestone outside of this Agreement.
Expiration or termination of this Agreement will not relieve the parties of any
obligation accruing prior to such expiration or termination. Sections 5, 6, 8,
9, 10, 11, 12, 13(c), 14, 15, 16, 17, 18, 19, 20 and 21 will survive termination
of this Agreement.

 

15. No Use of Names. Neither party win use the name of the other party, or of
any member of the other party’s personnel, in any advertising or publicity
without the prior written approval of the other party’s authorized
representative. However, both parties may make the following information a
matter of public record: name of the Principal Investigator; the Principal
Investigator’s department; the University’s name; the Company’s name; the
Project title; and the Project duration.

 

16. Notices. Notices under this Agreement will be sent to the appropriate party
at the address specified below, with copies to the additional addresses for such
party specified below, or at such other address(es) as the party shall specify
in writing:

 

  (a) to the University:

 

  i. for technical and scientific matters:

Professor David Lovejoy

Department of Zoology

Faculty of Arts and Science

25 Harbord Street, RW305

Toronto, Ontario, M5S 3G5

LOGO [g128148dspn163a.jpg] : 416-946-7259

 

  ii. for legal and administrative matters:

Peter B. Munsche

Assistant Vice-President, Technology Transfer

University of Toronto Research Services

27 King’s College Circle

Toronto, Ontario M5S 1A1

LOGO [g128148dspn163a.jpg] : 416- 978-6063 / LOGO [g128148dspn163b.jpg] :
416-978-5821

  (b) to Company:

 

  i. for scientific and technical matters:

Protagenic Therapeutics, Inc.

Attn: Chief Scientific Officer

4264 Corte Favor

San Diego, CA 92103

 

-5-



--------------------------------------------------------------------------------

LOGO [g128148dspn163a.jpg] :            / LOGO [g128148dspn163b.jpg]
:            

 

  ii. for legal and administrative matters:

Protagenic Therapeutics, Inc.

Attn: Chief Operating Officer

4264 Corte Favor

San Diego, CA 92103

LOGO [g128148dspn163a.jpg] :            / LOGO [g128148dspn163b.jpg]
:            

 

  iii. with a copy to:

John D. Tishler

Sheppard Mullin Richter & Hampton LLP

12544 High Bluff Drive, Suite 300

San Diego, CA 92130

LOGO [g128148dspn163a.jpg] : 858-720-8900 / LOGO [g128148dspn163b.jpg] :
858-509-3691

 

17. Independent Parties. The parties are independent parties and nothing in this
Agreement shall constitute either party as the employer, principal or partner of
or joint venturer with the other party. Neither party has any authority to
assume or create any obligation or liability, either express or implied, on
behalf of the other.

 

18. No Assignment. Neither party may sell, assign, encumber, licence or
otherwise transfer any of its rights, duties or obligations under this Agreement
without the prior written consent of the other party, which consent may not be
unreasonably withheld. Notwithstanding the foregoing, the Company may assign its
rights or obligation to an entity acquiring all, or substantially all of the
Company’s business or assets without obtaining the consent of the University.

 

19. Successors. This Agreement shall binding and enure to the benefit of the
parties and their respective heirs, successors and assigns.

 

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Canada and the laws of the Province of Ontario
applicable therein.

 

21. Entire Agreement. This Agreement is the entire agreement of the parties and
no change or modification shall be valid unless it is in writing and signed by
both parties.

In witness whereof the parties agree to be bound by the terms of this Agreement.

 

THE GOVERNING COUNCIL OF THE UNIVERSITY OF TORONTO

  

PROTAGENIC THERAPEUTICS, INC.

/s/ Peter Munsche

  

/s/ H. Hartounian

Name:   Peter Munsche    Name:    H. Hartounian Title:   Vice-President,
Technology    Title:    Chairman   Transfer      

 

-6-



--------------------------------------------------------------------------------

PRINCIPAL INVESTIGATOR:

I, the Principal Investigator, having read this Agreement, hereby agree to act
in accordance with all the terms and conditions herein and further to agree to
ensure that all University participants are informed of their obligations under
such terms and conditions.

 

/s/ David Lovejoy

Professor David Lovejoy, University of Toronto, Department of Zoology

 

-7-



--------------------------------------------------------------------------------

APPENDIX” A”

Research Plan

Dr. D.A. Lovejoy: Research Plan

for Protagenic Therapeutics, Inc.

Phase I Funding

Time Scale: 6 months from onset of funding

PROJECT TITLE: Evidence for existence of TCAP receptors in neurons.

GOALS:

 

1) Determination of the most appropriate cell line to evaluate TCAP ligand
affinity for its receptor.

 

2) Determination of cell lines that do not have TCAP receptors

 

3) Determination of the most appropriate cell line in which to purify the TCAP
receptor

Background: The identification of eventual structural characterization of high
affinity TCAP receptors are essential to develop a high sensitivity
ligand-screening assay for the purpose of evaluating future TCAP peptide
variants and ultimately as a high-throughput testing platform to develop TCAP
small molecule mimics. We have a unique advantage to develop a distinct
receptor-screening assay by capitalizing on the use of the recently developed
immortalized hypothalamic cell lines. We have screened these cells for TCAP
responsiveness and identified four cell lines that are responsive to TCAP as
determined by cAMP modulation abilities. However, we have determined that cAMP
is not a reliable endpoint as an evalution method. Many hormones can trigger an
increase in cAMP in some parts of the cell, for example neurites and axon
hillock regions, but a decrease in dentrites. Thus using a monoculture of cells
can lead to inconsistent results depending upon the confluency, passage and
growth rate of the cultured cells. Ligand-binding determinations are a more
reliable determination as a first level of evalution of ligand activity because
receptor activation is a prerequisite for downstream cellular activity such as
cAMP.

Experimental Design: Plasma membrane preparations of four different mouse
neuronal cell line cultures will be used to measure the affinity of mouse TCAP-l
for the endogenous receptor. Cells will be grown initially to 50 to 60%
confluency, as we have previously determined that this cell density is the most
consistent in terms of TCAP action using neurite outgrowth and cAMP as
physiological endpoints. Receptor affinity will be evaluated using two methods:
1) Scintillation proximity assays (SPA) and 2) radioreceptor assays. The
scintillation assay has the advantage in that it is already designed to be a
high throughput method. It has the disadvantage in that it has a lower
sensitivity than other methods, and so the optimization of the cell type and
receptor expression level are key requirements for an effective method. We have
used this method in the past with ectopically expressed receptors in a rapidly
growing cell line. The radioreceptor assay, on the other hand is highly
sensitive and specific using a radiolabelled TCAP ligand. We have used this
method in the past to evaluate small sequence changes in peptides with a similar
structure to TCAP. The disadvantage of this method is that it cannot be readily
scaled up to a high-throughput level. Thus for the purposes of defining the
level of TCAP receptor expression and its affinity for its ligand, both methods
are complementary.

 

-8-



--------------------------------------------------------------------------------

Goal 1: Determination of the most appropriate cell line to evaluate TCAP ligand
affinity for its receptor.

TCAP affinity determined by as strong response using the SPA assay, and
confirmed by the radioreceptor assay will be selected as the cell line for high
throughput screening

Goal 2: Determination of cell lines that do not have TCAP receptors.

A negative response in the form of a flat displacement curve for both assays
will be used as evidence that the TCAP receptor is not present. As further
confirmation of this, a cAMP assay will be employed.

Goal 3: Determination of the most appropriate cell line in which to purify the
TCAP receptor

Cell lines showing a strong affinity curve with a single binding site will be
selected to for the purification of the receptor. Proteins with affinity for
TCAP will be examined using ligand photoaffinity crosslinking to the bound
protein.

Challenges and Interpretation: Although we already possess cell lines with the
TCAP receptor that can yield a measurable response, high levels of receptor
expression are essential for a sensitive screening assay. Endogenously expressed
receptors may not be expressed at a level that is viable for a screening assay
that can be scaled up to a high-throughput type level. In this case, it may be
necessary to explore additional heterologous systems where the TCAP receptor is
ectopically expressed in for example non-neural cells using a vector system
incorporating a high expression promotor (e.g. CMV). We have utilized a similar
system in the past to evaluate novel peptide designs and, therefore, have the
experience to develop this further, if necessary. Our preliminary investigations
also indicate that the affinity of the TCAP receptor may be altered by the
presence of GPCR-modulating proteins, particularly the RAMP proteins. Thus, if
using a heterologous expression system, the appropriate RAMP may have to be
coexpressed. Alternatively, if receptor levels are of sufficiently high levels
in the homologous neuronal systems, then using the appropriate cell line with
the requisite accessory proteins will be essential.

Timelines

The setting up and optimization of the receptor assay systems are expected to
take about 2 months. Determination of the appropriate cell lines are expected to
take 2-4 months depending of the data obtained. Within this period we will know
whether an endogenously expressed receptor system or an ectopically expressed
receptor system is more sensitive to evaluate the compounds. About 2 to 4 months
will be required to evaluate the levels of TCAP bound protein in the responsive
cell lines. A number of the project goals can be done in parallel to each other
such that about 6 months will be required to answer these questions.

Personnel: An entry-level post-doctoral scientist with a background in molecular
pharmacology will be responsible for the setting up and optimization of the
assay, as well as the analysis of the peptide binding curves. This individual
will also be responsible for organizing the testing regimens and in consultation
with Dr. Lovejoy making the decision on the appropriate cell lines and preparing
the data reports. A junior research assistant is will be required for the
preparation and maintenance of the cell lines as well as assist as necessary in
the preparation of the cell and membrane extracts. The scientist in training,
Arij Al Chawaf, presently a Ph.D student in Dr. Lovejoy’s laboratory, who has
been developing the receptor characterization assays will evaluate the cell
lines selected for the purification of the receptor using photoaffinity
crosslinking purification.

 

-9-



--------------------------------------------------------------------------------

Phase / Budget: Evalution of TCAP receptor affinity in immortalized neurons

 

Personnel

   Post Doctoral Scientist      21,000       Research Assistant      12,500   
   Scientist in training      2,000       total      35,500   

Consumables

   SPA kits      7,000       Radioisotopes      2,500       disposable labware
     800       chemicals      500       Electrophoresis      5500       Tissue
culture      1000       total      17,300       grand total      52,800   

 

 

-10-



--------------------------------------------------------------------------------

APPENDIX “B”

Budget

Cash Payment

 

     First Installment      Second Installment  

Direct Costs

   CDN$ 45,913       CDN$ 169,043   

O/H Cash

   CDN$ 6,887       CDN$ 25,357      

 

 

    

 

 

 

Total Cash

   CDN$ 52,800       CDN$ 194,400      

 

 

    

 

 

 

Additional Consideration

As consideration for an overhead cost of 15% of direct costs for a two (2) year
period beginning on the Effective Date, the University shall receive an option
to purchase 30,000 shares of the Company’s Common Stock, representing 3% of the
Company’s outstanding Common Stock upon formation, at an exercise price of
US$1.00 per share (the “Options”). Commencing on the Effective Date, the Options
shall vest on a monthly basis over a two (2) year period, subject to
continuation of research by the University under this Agreement, so that 1/24th
of the Options shall vest each month during such two (2) year period. The
Options shall expire on August 31, 2009.

 

-11-



--------------------------------------------------------------------------------

APPENDIX “C”

Principal Investigator’s Undertaking

 

Please return the signed original of this Undertaking to Melissa Jutzi at
Research Services, Simcoe Hall, Rm. 133S, who can be reached at 978-6927 for
information about the Research Agreement.

 

20/01/99

PRINCIPAL INVESTIGATOR’S UNDERTAKING

 

RE: Contract between the University of Toronto and Protagenic Therapeutics, Inc.
for a project entitled “[[Project Title]]” (the “Project”)

UNDERTAKING

I have read and received a copy of the above referenced agreement (the “Research
Agreement”) and agree with the terms and conditions contained therein. I will
ensure that the Project is performed as outlined in the Research Agreement and
will meet the obligations as specified in the Research Agreement. I will
authorize all project expenditures as outlined in the Research Agreement and the
normal procedures and practices of the University, and in all matters will
follow normal University policies and practices where they are not replaced by
specific conditions of the Research Agreement.

I will inform each person working on the Project, whether or not paid from
Research Agreement funds (the “Participant”), of the Participant’s obligations
under the Research Agreement, and ensure that each Participant signs a
Confidential Information and Intellectual Property Agreement in the form
attached as Appendix “D” to the Research Agreement (“IP Agreement”). I
understand that any person who does not wish to sign an IP Agreement may not
participate in the Project unless the University’s Office of Research Services
advises otherwise.

A list of Participants is provided on the reverse and a signed IP Agreement for
each Participant is attached. I have indicated on the reverse if any
Participant’s work involves his or her thesis. If any person not listed on the
reverse commences work on the Project, I will submit an additional IP Agreement
for such person promptly upon his or her commencement of work, and I shall
update the list of Participants to include any such person.

 

/s/ David Lovejoy

Name: Professor David Lovejoy, Principal Investigator Date: December 9, 2004
ACKNOWLEDGEMENT

/s/ James D. Thomson

Name: Professor James D. Thomson, Chair, Department of Zoology Date: 9 December
2004

 

-12-



--------------------------------------------------------------------------------

Appendix “C-l”

Project Participants

 

RE: Agreement with Sponsor:    Protagenic Therapeutics, Inc.    for Project:   
   by Principal Investigator:    Professor David Lovejoy   

The following is a complete list of all persons who are working on the Project,
whether or not paid from Research Agreement funds, as of
                    (Date).

(student, postdoc, RA, technician, etc.)

 

Name

  

Status

  

Involves Thesis

ARIJ AL CHAWAF

   PHD STUDENT    YES

20/01/99

 

-13-



--------------------------------------------------------------------------------

APPENDIX “D”

Form of Confidential Information & Intellectual Property Agreement

 

Each person working on the project, whether or not paid from Research Agreement
funds, must sign and date this agreement. Please return a signed original of
this agreement to Melissa Jutzl at Research Services, Simcoe Hall, Rm. 133S, who
can be reached at 978-6927 for information about the Research Agreement.

 

20/01/99

Confidential Information & Intellectual Property Agreement

The University of Toronto (the “University”) may make information and facilities
for research available to me in connection with my work under a contract between
the University and Protagenic Therapeutics, Inc. (the “Sponsor”) for the project
entitled “[[Project Title]]” (the “Research Agreement’’). Dr. David Lovejoy will
supervise my work.

In consideration of information and facilities made available to me and other
valuable consideration, I agree that:

 

1. I will keep confidential, in accordance with the terms of the Research
Agreement, all of the Sponsor’s confidential information that I may receive. I
will also keep the terms of the Research Agreement confidential.

 

2. I will comply with all publication conditions that may be set out in the
Research Agreement.

 

3. I will give complete information to the University’s Office of Research
Services about any intellectual property, including without limitation, any
technical information, know-how, copyright, model, drawing, specification,
prototype, invention, improvement, discovery, or software that I may make,
conceive, develop, or reduce to practice in performance of the project
(“Intellectual Property”) as may be requested by the University.

 

4. I will comply with all conditions regarding Intellectual Property that may be
set out in the Research Agreement.

 

5. All decisions about the protection of Intellectual Property under applicable
legislation, ownership of and rights in any resulting application or patent, and
revenue from Intellectual Property will be made in accordance with the
University of Toronto Inventions Policy dated effective January 1, 1990, as
amended (http://www.research.utoronto.ca/policies_inventions.html). and/or the
University of Toronto Copyright Policy dated June 3, 2002, as amended
(http://www.research.utoronto.ca/copyright.html), and the Research Agreement,
and I will accept such decisions as final.

 

6. I will sign all documents and do all things necessary or proper to give
effect to this Agreement and any rights granted by the University under the
Research Agreement.

 

7. I have had an opportunity to review the applicable terms of the Research
Agreement and obtain independent advice on the terms of the Research Agreement
and my obligations and liabilities under this Agreement and the Research
Agreement.

 

8. This Agreement shall be binding on my heirs.

 

-14-



--------------------------------------------------------------------------------

By signing below, I indicate my acceptance of these terms.

 

/s/ David Lovejoy

     

/s/ Gina Trubiani

   Signature       Witness   

David Lovejoy

     

Gina Trubiani

   Name (Type or Print)       Name (Type or Print)   

December 16, 2004

     

December 16, 2004

   Date       Date   

 

-15-



--------------------------------------------------------------------------------

Dr. D.A. Lovejoy: Research Plan

for Protagenic Therapeutics, Inc.

Phase I Funding

Time Scale: 6 months from onset of funding

PROJECT TITLE: Evidence for existence of TCAP receptors in neurons.

GOALS:

 

1) Determination of the most appropriate cell line to evaluate TCAP ligand
affinity for its receptor.

 

2) Determination of cell lines that do not have TCAP receptors

 

3) Determination of the most appropriate cell line in which to purify the TCAP
receptor

Background: The identification of eventual structural characterization of high
affinity TCAP receptors are essential to develop a high sensitivity
ligand-screening assay for the purpose of evaluating future TCAP peptide
variants and ultimately as a high-throughput testing platform to develop TCAP
small molecule mimics. We have a unique advantage to develop a distinct
receptor-screening assay by capitalizing on the use of the recently developed
immortalized hypothalamic cell lines. We have screened these cells for TCAP
responsiveness and identified four cell lines that are responsive to TCAP as
determined by cAMP modulation abilities. However, we have determined that cAMP
is not a reliable endpoint as an evalution method. Many hormones can trigger an
increase in cAMP in some parts of the cell, for example neurites and axon
hillock regions, but a decrease in dentrites. Thus using a monoculture of cells
can lead to inconsistent results depending upon the confluency, passage and
growth rate of the cultured cells. Ligand-binding determinations are a more
reliable determination as a first level of evalution of ligand activity because
receptor activation is a prerequisite for downstream cellular activity such as
cAMP.

Experimental Design: Plasma membrane preparations of four different mouse
neuronal cell line cultures will be used to measure the affinity of mouse TCAP-l
for the endogenous receptor. Cells will be grown initially to 50 to 60%
confluency, as we have previously determined that this cell density is the most
consistent in terms of TCAP action using neurite outgrowth and cAMP as
physiological endpoints. Receptor affinity will be evaluated using two methods:
1) Scintillation proximity assays (SPA) and 2) radioreceptor assays. The
scintillation assay has the advantage in that it is already designed to be a
high throughput method. It has the disadvantage in that it has a lower
sensitivity than other methods, and so the optimization of the cell type and
receptor expression level are key requirements for an effective method. We have
used this method in the past with ectopically expressed receptors in a rapidly
growing cell line. The radioreceptor assay, on the other hand is highly
sensitive and specific using a radiolabelled TCAP ligand. We have used this
method in the past to

 



--------------------------------------------------------------------------------

evaluate small sequence changes in peptides with a similar structure to TCAP.
The disadvantage of this method is that it cannot be readily scaled up to a
high-throughput level. Thus for the purposes of defining the level of TCAP
receptor expression and its affinity for its ligand, both methods are
complementary.

Goal 1: Determination of the most appropriate cell line to evaluate TCAP ligand
affinity for its receptor.

TCAP affinity determined by as strong response using the SPA assay, and
confirmed by the radioreceptor assay will be selected as the cell line for high
throughput screening

Goal 2: Determination of cell lines that do not have TCAP receptors.

A negative response in the form of a flat displacement curve for both assays
will be used as evidence that the TCAP receptor is not present. As further
confirmation of this, a cAMP assay will be employed.

Goal 3: Determination of the most appropriate cell line in which to purify the
TCAP receptor

Cell lines showing a strong affinity curve with a single binding site will be
selected to for the purification of the receptor. Proteins with affinity for
TCAP will be examined using ligand photoaffinity cross linking to the bound
protein.

Challenges and Interpretation: Although we already possess cell lines with the
TCAP receptor that can yield a measurable response, high levels of receptor
expression are essential for a sensitive screening assay. Endogenously expressed
receptors may not be expressed at a level that is viable for a screening assay
that can be scaled up to a high-throughput type level. In this case, it may be
necessary to explore additional heterologous systems where the TCAP receptor is
ectopically expressed in for example non-neural cells using a vector system
incorporating a high expression promotor (e.g. CMV). We have utilized a similar
system in the past to evaluate novel peptide designs and, therefore, have the
experience to develop this further, if necessary. Our preliminary investigations
also indicate that the affinity of the TCAP receptor may be altered by the
presence of GPCR-modulating proteins, particularly the RAMP proteins. Thus, if
using a heterologous expression system, the appropriate RAMP may have to be
coexpressed. Alternatively, if receptor levels are of sufficiently high levels
in the homologous neuronal systems, then using the appropriate cell line with
the requisite accessory proteins will be essential.

Timelines

The setting up and optimization of the receptor assay systems are expected to
take about 2 months. Determination of the appropriate cell lines are expected to
take 2-4 months depending of the data obtained. Within this period we will know
whether an endogenously

 



--------------------------------------------------------------------------------

expressed receptor system or an ectopically expressed receptor system is more
sensitive to evaluate the compounds. About 2 to 4 months will be required to
evaluate the levels of TCAP bound protein in the responsive cell lines. A number
of the project goals can be done in parallel to each other such that about 6
months will be required to answer these questions.

Personnel: An entry-level post-doctoral scientist with a background in molecular
pharmacology will be responsible for the setting up and optimization of the
assay, as well as the analysis of the peptide binding curves. This individual
will also be responsible for organizing the testing regimens and in consultation
with Dr. Lovejoy making the decision on the appropriate cell lines and preparing
the data reports. A junior research assistant is will be required for the
preparation and maintenance of the cell lines as well as assist as necessary in
the preparation of the cell and membrane extracts. The scientist in training,
Arij Al Chawaf, presently a Ph.D student in Dr. Lovejoy’s laboratory, who has
been developing the receptor characterization assays will evaluate the cell
lines selected for the purification of the receptor using photo affinity
cross-linking purification.

Phase / Budget: Evalution of TCAP receptor affinity in immortalized neurons

 

Personnel

   Post Doctoral Scientist      21,000       Research Assistant      12,500   
   Scientist in training      2,000       total      35,500   

Consumables

   SPA kits      7,000       Radioisotopes      2,500       disposable labware
     800       chemicals      500       Electrophoresis      5500       Tissue
culture      1000       total      17,300       grand total      52,800   

 



--------------------------------------------------------------------------------

AMENDING AGREEMENT #1 between

Protagenic Therapeutics, Inc. and the Governing Council of the University of
Toronto

 

This AMENDING AGREEMENT (the “Amending Agreement”) made in duplicate the 31st
day of May, 2005.

BETWEEN:

PROTAGENIC THERAPEUTICS, INC.

(the “Company”)

-and-

THE GOVERNING COUNCIL OF THE UNIVERSITY OF TORONTO

(the “University”)

WHEREAS the Company and the University entered into an agreement effective
December 14, 2004 (the “Research Agreement”) for the performance of a research
project entitled “Evidence for existence of TCAP receptors in neurons” (the
“Project”);

AND WHEREAS the parties now wish to amend the Research Agreement herein;

The parties hereby agree as follows:

1. Definitions. Except as otherwise defined herein, any capitalized terms used
in this Amending Agreement shall have the meanings prescribed by the Research
Agreement The capitalized terms “First Installment,” “Second Installment,” and
“Final Installment” shall have the meaning prescribed in Appendix “B” attached
hereto.

2. Budget. The University has received $52,800 of the $247,200 due to the
University for carrying out the Project. The Company shall provide the remaining
budget of $l94,400 in accordance with the revised budget and payment schedule
attached as Appendix “B”, which shall replace Appendix “B” of the Research
Agreement.

3. Payment. The First Installment from the Company was paid by cheque on
December 1, 2005. The Second Installment will be paid in equal installments over
the six (6) month period of June 1, 2005—November 31, 2005 on the first of every
month. The Final Installment will be paid on the date which is six (6) months
after the final execution of the License Agreement.

4. Research Plan. In accordance with Section 1 of the Research Agreement, the
research plan set forth in Appendix “A” to the Research Agreement is
supplemented by the research plan attached as Appendix “A” to this Amending
Agreement.

5. Financial Reports. For six month period of the Second Installment, the
University will provide the Company with financial reports from time to time
summarizing the expenses incurred within a reasonable time after the Company’s
request therefor.

6. General. All other terms of the Research Agreement and the Administration
Agreement shall remain unchanged and in full force and effect.

In witness whereof the parties agree to be bound by the terms of this Amending
Agreement

 

THE GOVERNING COUNCIL OF THE     PROTAGENIC THERAPEUTICS, INC. UNIVERSITY OF
TORONTO    

/s/ Peter B. Munsche

   

/s/ H. Hartounian

Name:   Peter B. Munsche     Name:   H. Hartounian Title:   Assistant
Vice-President     Title:   Chairman   Technology Transfer      

 



--------------------------------------------------------------------------------

Acknowledgement:

I, the Principal Investigator having read this Agreement, hereby agree to act in
accordance with all the terms and conditions herein and to agree to ensure that
all University participants are informed of their obligations under such terms
and conditions.

 

/s/ David Lovejoy

Prof. David Lovejoy, University of Toronto, Department of Zoology

 



--------------------------------------------------------------------------------

Appendix “A”

PTI Research Plan

Viability of TCAP as an Intravenously Injected Therapeutic

David Lovejoy and Susan Rotzinger

Strategy and Goals

The aim is to establish a complete physiological model of TCAP action from
exogenous administration to the onset of behaviour with the goal to establish
the feasibility of TCAP treatment on hospitalized patients suffering from severe
depression or anxiety. Several experiments are proposed to fill in the gaps
where the understanding of TCAP action is not complete.

At the completion of these studies, we should be able to determine the best
method to administer TCAP, its longevity in vivo (biological half-life), its
uptake in the brain, its mode of action on key sites in the brain and how it
targets the CRF-mediated anxiogenic system, its actions on behavioural tests.
Moreover, its actions on behavioural tests should allow predictions as to
whether TCAP will be most appropriate for treating depression or anxiety.

Proposed Experiments

Development of New Assay Systems

In order to enhance our understanding of the actions of TCAP two new assay
systems will be developed.

Forced Swim Test: Presently, our behavioural analyses are designed to evaluate
the anxiolytic or anxiogenic aspects of bioreactive agents. However, the forced
swim test is the industry standard test for evaluating whether an agent has the
potential to modify the incidence of depression. This method is presently not
being used in-house and therefore we need to purchase the necessary equipment
and validate the test on TCAP treated animals in comparison to animals treated
with agents known to enhance depression.

TCAP Radioimmunoassay: In addition, the accurate detection of TCAP in the blood
stream may be a powerful tool to determine if individuals are predisposed to the
incidence of depression and anxiety or are suffering from a condition associated
with TCAP dysregulation. Moreover, a TCAP detection assay will allow for an
understanding of the biological halflife of TCAP and in the future could be used
to monitor patients undergoing TCAP treatment. If TCAP can be reliably detected
in plasma then we envision using the ratio of plasma TCAP concentrations to
known anxiogenic hormones such as CRF, ACTH and cortisol as a diagonostic means
to detect the incidence of depression and anxiety. We have already raised three
TCAP-specific antisera, and possess the necessary equipment to put this assay
together.

 

page 1



--------------------------------------------------------------------------------

Route of Administration

Presently most studies have focused on direct injection of TCAP into the brain
using indwelling cannulae. Pilot studies indicate that intravenous injection is
a viable method, although a full set of behavioural experiments to ascertain
this have not been performed. In addition, subcutaneous injection has not been
investigated.

TCAP will be administered either as a single injection IV or SC to determine
acute effects, or as one injection each day over five days to determine chronic
actions. The acoustic startle response, elevated plus maze, swim test behaviour
locomotion and body weight changes will be examined

Biological Half-life

Nothing is presently known about the longevity of TCAP in vivo. A structural
analysis of the peptide predicts that TCAP is modified for circulation in the
blood stream. Two sets of experiments are designed to answer these questions.

Synthetic TCAP will be incubated in rat plasma, and its breakdown by proteolytic
enzymes will be determined by examining the loss of immunoreactive signal on a
high resolution polyacrylamide gel using TCAP-specific antisera over a 2 to 8
hour period. The length of time will be based on its rate of breakdown in the
first 1 to 2 hours of the study. This will allow us to understand the plasma
component of TCAP degradation.

Upon completion of the above experiments, TCAP will be injected intravenously
into rats and the presence of TCAP in tissues and the brain will be examined by
radioimmunoassay. TCAP expression

Tissue partitioning Studies

Pilot studies on IV injected TCAP reveal that this mode of administration
induces behavioural changes consistent with the actions of neurally injected
TCAP. This implies that TCAP is moving across the blood brain barrier to gain
access into the brain, but does not rule out an indirect action of TCAP on other
organ systems that possess a feedback action on the brain, for example the
adrenal cortex.

TCAP uptake in the brain will be examined directly by the expression of labelled
TCAP in the brain after IV injection of labelled TCAP. Any major modification of
the TCAP sequence either by adding a novel epitope or by chemoluminescent
tagging will likely modify TCAP uptake by putative transporter and receptor
systems. Thus a radiolabel tag will likely be employed.

 

page 2



--------------------------------------------------------------------------------

Interactions with CRF and its receptor system

The acoustic startle response studies indicate that TCAP may act directly on its
own receptor to induce an anxiolytic response or alternatively may act as an
antagonist on the CRF-receptor system to inhibit the actions of CRF. These
studies are designed whether TCAP can directly inhibit the actions of CRF
acutely or chronically through the CRF-R1 receptor system.

TCAP and CRF will be coinjected IV at varying concentrations to determine
actions on ACTH release from the pituitary and cortisol release from the adrenal
cortex. Previous studies by our laboratories indicate that TCAP by itself does
not induce cortisol release. However a non-significant but compelling decrease
in plasma cortisol was observed in animals treated with TCAP. These studies will
be repeated in vitro using a cell line that possesses the CRF-R1 receptor.

Project Costs

 

Project

  

Experiment

  

Item

  

Description

   Total Cost  

Administration Route

   Subcutaneous injection    Animals    80 sprague dawley rats    $ 2,235.20   
   Intravenous injection    Animals    80 sprague dawley rats    $ 2,235.20   

New behavior models

   Forced swim test   

Animals

equipment

  

100 sprague dawley rats

chambers

   $


$

2,794.00


1,000.00

  


  

In Vivo CRF-R1 studies

   TCAP/CRF interaction    Animals    80 sprague dawley rats    $ 2,235.20   

Behavioural Studies

   General    Personnel    Full time animal technician    $ 20,000.00         
Consummables   

Surgical supplies

Pharmaceuticals

Misc lab supplies

   $


$

$

4,000.00


1,000.00

1,000.00

  


  

  

Development of TCAP assay

     

Animals

Consummables

Consummables

Consummables

Consummables

  

20 sprague dawley rats

isotopes

secondary antisera

scintillation tubes and reagents

misc lab supplies

   $


$

$

$

$

558.80


3,000.00

2,000.00

2,000.00

1,500.00

  


  

  

  

  

TCAP degradation studies

   In vivo   

animals

connsumables

  

10 sprague dawley rats

electrophoresis reagents

   $


$

279.40


2,500.00

  


  

   In vitro   

animals

connsumables

  

10 sprague dawley rats

electrophoresis reagents

   $


$

279.40


1,000.00

  


  

TCAP partitioning studies

   Synthetic TCAP injection   

Animals

consummables

consummables

  

40 sprague dawley rats

Radioimmunoassay reagents

Misc lab supplies

   $


$

$

1,117.60


1,000.00

1,000.00

  


  

  

Peptide Studies

   General    personnel    Full time post doctoral scientest    $ 17,500.00   

Total

            $ 70,234.80   

 

page 3



--------------------------------------------------------------------------------

Project Timeline

 

LOGO [g128148im0001.jpg]

 

page 4



--------------------------------------------------------------------------------

AMENDING AGREEMENT #1 between

Protagenic Therapeutics, Inc. and the Governing Council of the University of
Toronto

 

APPENDIX “B”

Revised Budget

Cash Payment

 

     First Installment    Second Installment    Final Installment

Direct Costs

   CDN$45,913    CDN$70,235    CDN$98,808

O/H Cash

   CDN$6,887    CDN$10,535    CDN$14,822

Total Cash

   CDN$52,800    CDN$80,770    CDN$113,630

Additional Consideration

As consideration for an overhead cost of 15% of direct costs for a two (2) year
period beginning on the Effective Date, the University shall receive an option
to purchase 30,000 shares of the Company’s Common Stock, representing 3% of the
Company’s outstanding Common Stock upon formation, at an exercise price of
US$1.00 per share (the “Options”). Commencing on the Effective Date, the Options
shall vest on a monthly basis over a two (2) year period, subject to
continuation of research by the University under this Agreement, so that 1/24th
of the Options shall vest each month during such two (2) year period. The
Options shall expire on August 31, 2009.

 



--------------------------------------------------------------------------------

Schedule C

Milestones

 

Event

   Payment  

IND submitted after efficacy demonstrated in non-human primates (“IND
Submission”), per IND candidate

   $ 100,000   

Phase I End

   $ 100,000   

Phase II End

   $ 100,000   

Phase III End

   $ 100,000   

 

Page 23 of 24



--------------------------------------------------------------------------------

Schedule D

University of Toronto Confidential Invention Disclosure

 

Page 24 of 24



--------------------------------------------------------------------------------

Appendix A

 

LOGO [g128148dspn186.jpg]   

UNIVERSITY OF TORONTO INVENTIONS POLICY

CONFIDENTIAL INTELLECTUAL PROPERTY DISCLOSURE

Office of the Vice President • Research and Associate Provost

27 Kings College Circle, Room 133-S

Tel: (416) 978-7833 Fax: (416) 978-5821 email: monique.mcnaughton@utoronto.ca

 

 

1. Title: Selected Targeting of Residue Motifs (STORM): a novel algorithmic
method to predict bioactive peptides in genome databases

2. a) University of Toronto Inventors/Major Contributors:

 

SURNAME, GIVEN NAMES    UNIVERSITY
PERSONNEL
NO.    DEPARTMENT (LIST
ANY CROSS
APPOINTMENTS OR
AFFILIATED
INSTITUTIONS)    AFFILIATION WITH
UNIVERSITY (i.e.,
faculty, res. assoc., post-
doc, student, staff, visitor,
etc.)    CURRENT ADDRESS, PHONE,
FAX, EMAIL

Lovejoy, David A.

   001012872    Zoology    Faculty   

25 Harbord St

t. (416) 946-7259

f. (416) 978-8532

dlovejoy@zoo.utoronto.ca

2. b) External Inventors/Major Contributors:

(Please provide names and affiliations of non-University of Toronto individuals
who have made a creative contribution to this Intellectual Property, i.e.
sponsor employees, academic collaborators, etc.)

No external inventors or contributors were part of the development of this
intellectual property

3. Description:

(Please highlight the novelty or patentable aspects of this Intellectual
Property; attach a separate sheet if necessary)

STORM is an algorithm to identify the functional regions in a peptide by
examining the structure of orthologous peptides across taxa, and the structure
of paralogous peptides within taxa. STORM is unique from other algorithmic
methods to predict structure by its use of comparative phylogenetic information
to determine the probability of particular amino acid substitutions within a
sequence. Thus STORM utilizes animal phylogeny models based on both
palaeontological data as well as molecular data. This information is used to
construct a hypothetical functional ancestor where sets of common amino acid
motifs are identified. The sequence and relative position of the motifs are used
to search databases for related sequences. STORM can therefore be used to
discover new bioactive proteins and peptides, new functions of known peptides
and proteins, functional regions within peptides and proteins, and to design new
peptides with novel properties.

 

DATE RECEIVED:   November 19, 2004                                 DISCLOSURE
REFERENCE NO.:   10001238  

  Confidential Intellectual Property Disclosure (inventions Policy)

January/03

 

Page 1 of 2



--------------------------------------------------------------------------------

4. How was the work leading to this Intellectual Property funded? i.e.,
salaries, equipment used, supplies, etc.

This work has not been funded.

 

SPONSOR

 

GRANT OR CONTRACT FUND #

 

INTELLECTUAL PROPERTY

TERMS & CONDITIONS

n/a

  n/a   n/a

5. Where did the work leading to this Intellectual Property take place?

The STORM algorithm was developed entirely at the Dept of Zoology, University of
Toronto, as a means of attempting to identify new families of peptides
associated with stress and anxiety.

6. Is this Intellectual Property subject to any software licence, material
transfer, confidentiality, nondisclosure, collaboration or other agreement,
written or oral, not referenced In Section 4?

x NO             ¨ YES (If “Yes”, please provide details)

7. What are the potential applications and/or sources of revenue from this
Intellectual Property?

The STORM algorithm can be used to identify new peptide hormones, their
receptors and regulatory proteins. These in tum can be used as targets for the
development of new pharmacological therapeutics. STORM can also be used to
design amino acid (ie peptide) based drugs. With respect to basic science STORM
can be used to identify previously unknown paralogous peptide and proteins to
understand the physiological regulation of a particular system and also help
establish the phylogenetic interrelationships of species. Thus the STORM
algorithm is likely to be of interest to scientists in both commercial and
academic settings.

8. Warranty:

I/We, the Inventors/Contributors listed in Section 2(a), have read, understood
and agree to all of the preceding and declare that all of the information
provided in this disclosure is complete and correct. To the best of our
knowledge, all persons who might legally make an ownership claim in this
Intellectual Property are identified in Section 2(a) and 2(b).

 

/s/ David Lovejoy

 

Nov 14

Signature   Date Typed Name:  

David Lovejoy

 

For more information on University of Toronto Intellectual property policies,
please call 416-978-7833 or access http://www.library.utoronto.ca/techtran/.

For information on commercialization processes and procedures please call the
Innovations Foundation at 416-978-5117.

Confidential Intellectual Property Disclosure (Inventions Policy)

January/03

 

Page 2 of 2